Citation Nr: 0510493	
Decision Date: 04/13/05    Archive Date: 04/21/05

DOCKET NO.  96-42 106	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an increased rating for arthritis of the 
right knee, currently rated as 10 percent disabling.

2.  Entitlement to an increased rating for arthritis of the 
left knee, currently rated as 10 percent disabling.

3.  Entitlement to an increased rating for arthritis of the 
cervical spine, currently rated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans




WITNESSES AT HEARING ON APPEAL

Appellant and Spouse


ATTORNEY FOR THE BOARD

M. N. Hyland, Associate Counsel


INTRODUCTION

The veteran had over 27 years active duty service ending with 
his retirement in September 1970.

This matter comes before the Board of Veterans Appeals 
(Board) on appeal from a May 1996 rating decision by a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  A notice of disagreement was received in June 1996, a 
statement of the case was issued in June 1996, and a 
substantive appeal was received in August 1996.  The veteran 
and his spouse testified at a personal hearing at the RO in 
January 1997.

In March 2005, the Board granted the appellant's motion to 
advance his appeal on the Board's docket pursuant to 
38 C.F.R. § 20.900(c) (2004).

The Board believes that in order to understand the following 
decision, it is necessary to consider the procedural history 
regarding the evaluation of the disabilities in question.  
Prior to December 2002, the veteran's arthritis of the 
cervical spine, arthritis of the right knee, and arthritis of 
the left knee were all rated together as 20 percent disabling 
under Diagnostic Code 5003.  The RO subsequently separated 
the disabilities for rating purposes, assigning a 10 percent 
rating for each knee effective from December 2, 2002.  
However, the RO assigned a noncompensable rating for the 
cervical spine from that date.  Then, in a November 2004 
rating decision, the RO increased the cervical spine rating 
to 10 percent, effective from October 15, 2004.  In the 
following decision, the Board finds that a separate 10 
percent rating (but no higher) is warranted for each of the 
three disabilities during the time period covered by this 
appeal.  To that limited extent, the Board's decision is 
grant of the appeal.  


FINDINGS OF FACT

1.  During the entire period covered by this appeal, the 
veteran's service-connected disability, described for rating 
purposes as arthritis, right knee, has been productive of 
additional functional loss due to pain, weakness, fatigue, 
and incoordination so as to limit flexion to no less than 105 
degrees and limit extension to no more than 10 degrees; there 
is no recurrent subluxation or lateral instability.

2.  During the entire period covered by this appeal, the 
veteran's service-connected disability, described for rating 
purposes as arthritis, left knee, has been productive of 
additional functional loss due to pain, weakness, fatigue, 
and incoordination so as to limit flexion to no less than 110 
degrees and limit extension to no more than 5 degrees; there 
is no recurrent subluxation or lateral instability.

3.  During the entire period covered by this appeal, the 
veteran's service-connected disability, described for rating 
purposes as arthritis of the cervical spine, has been 
productive of additional functional loss due to pain, 
weakness, fatigue, and incoordination so as to result in no 
more than slight limitation of motion.


CONCLUSIONS OF LAW

1.  The criteria for entitlement to a separate disability 
rating of 10 percent (but no higher) for arthritis, right 
knee, have been met during the entire period covered by the 
appeal.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. 
§§ 4.7, 4.71(a), Diagnostic Codes 5003, 5260, 5261 (2004).

2.  The criteria for entitlement to a separate disability 
rating of 10 percent (but no higher) for arthritis, left 
knee, have been met during the entire period covered by the 
appeal.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. 
§§ 4.7, 4.71(a), Diagnostic Codes 5003, 5260, 5261 (2004).

3.  The criteria for entitlement to a separate disability 
rating of 10 percent (but no higher) for arthritis of the 
cervical spine have been met during the entire period covered 
by the appeal.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 
38 C.F.R. §§ 4.7, 4.71(a), Diagnostic Code 5290 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Initially, the Board notes that, in November 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA) was signed into 
law.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West 
2002).  To implement the provisions of the law, VA 
promulgated regulations codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2004).  The VCAA and its 
implementing regulations include, upon the submission of a 
substantially complete application for benefits, an enhanced 
duty on the part of VA to notify a claimant of the 
information and evidence needed to substantiate a claim, as 
well as the duty to notify the claimant what evidence will be 
obtained by whom.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b).  In addition, they define the obligation of VA 
with respect to its duty to assist a claimant in obtaining 
evidence.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).

The United States Court of Appeals for Veterans Claims' 
(Court's) decision in Pelegrini v. Principi, 18 Vet. App. 
112 (2004) held, in part, that a VCAA notice, as required by 
38 U.S.C. § 5103(a), must be provided to a claimant before 
the initial unfavorable agency of original jurisdiction 
(AOJ) decision on a claim for VA benefits.  In the present 
case, by way of a May 1996 rating decision, the RO denied the 
veteran's claim.  Thereafter, the RO did furnish VCAA notice 
to the veteran in April 2001 and October 2003.

Because the VCAA notice in this case was not provided to the 
appellant prior to the initial adverse RO decision, it can be 
argued that the timing of the notice does not comply with the 
express requirements of the law as found by the Court in 
Pelegrini.

While the Court did not address whether, and, if so, how, the 
Secretary can properly cure a defect in the timing of the 
notice, it did leave open the possibility that notice error 
of this kind may be non-prejudicial to a claimant.  In this 
respect, all the VCAA requires is that the duty to notify is 
satisfied, and that appellants be given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).

VA has fulfilled its duty to notify the appellant in this 
case.  In the April 2001and October 2003 letters, as well as 
the June 1996 statement of the case and the April 1997, 
September 2003, December 2003, September 2004, and December 
2004 supplemental statements of the case (SSOC), the RO 
informed the appellant of the applicable laws and 
regulations, including applicable provisions of the VCAA, the 
evidence needed to substantiate the claim, and which party 
was responsible for obtaining the evidence.  See Quartuccio 
v. Principi, 16 Vet. App. 183, 187 (2002).  In the April 2001 
and October 2003 letters, VA informed the appellant that it 
would obtain the available records in the custody of federal 
departments and agencies and request medical records from 
identified private health care providers.  The letter also 
advised the appellant to submit any relevant evidence in his 
possession.  The Board finds that these documents, when taken 
together, fulfilled VA's duty to notify, including the duty 
to notify the veteran to submit any pertinent evidence in his 
possession, and that any defect in the timing of such notice 
constitutes harmless error.

The Board also finds that all necessary assistance has been 
provided to the appellant.  The RO has made numerous attempts 
to assist the appellant in obtaining the evidence necessary 
to substantiate his claim, including obtaining medical 
records identified by the appellant.  The record includes 
service medical records and VA medical records.  The 
appellant has not indicated that any additional pertinent 
evidence exists, and there is no indication that any such 
evidence exists.  As such, there has been substantial 
compliance with the assistance provisions set forth in the 
new law and regulation.  As the veteran has been afforded 
several VA examinations, the Board finds that the record as 
it stands contains adequate medical evidence to adjudicate 
the claim.  Thus, the requirements of 38 C.F.R. § 3.159(c)(4) 
have been met.

Under these circumstances, the Board finds that VA has 
fulfilled its duty to notify and assist the appellant in the 
claim under consideration and that adjudication of the claim 
at this juncture, without directing or accomplishing any 
additional notification and or development action, poses no 
risk of prejudice to the appellant.  See, e.g., Bernard v. 
Brown, 4 Vet. App. 384, 394 (1993).  The issue is now ready 
to be considered on the merits.

Factual Background

VA treatment records from 1995 and 1996 show that the veteran 
complained of pain in the right knee.  X-ray images show that 
the veteran had arthritis in the knees and the cervical 
spine.  No limitation to range of motion was noted in either 
knee or the cervical spine.  Additionally, no subluxation or 
instability was noted in the knees.

Private medical records from July and August 1996 show that 
the veteran complained of soreness in the right knee.  There 
was some laxity and effusion noted on physical examination.  
Private medical records from February 1997 show that the 
veteran complained of pain and swelling in the right knee and 
the neck.  On physical examination, there was no pain on 
motion of the neck.  There was no effusion, warmth or medial 
instability in the right knee.  Right knee range of motion 
was from 0 degrees extension to 128 degrees flexion.  Left 
knee range of motion was from 0 degrees extension to 150 
degrees flexion.

VA treatment records from 1996 and 1997 show that the veteran 
reported wearing a right knee brace.  He reported being able 
to dance, golf and hike.  He did note some swelling in his 
right knee.  On physical examination, the veteran had normal 
range of motion of the right knee and cervical spine.

The veteran underwent a VA examination of the cervical spine 
in July 1997.  The veteran complained of neck pain.  On 
physical examination, there was increased lordotic curve and 
paraspinous muscle tenderness.  Forward flexion of the 
cervical spine was to 45 degrees, backward extension as to 40 
degrees, left and right lateral flexion was to 45 degrees, 
rotation to the left was to 65 degrees and rotation to the 
right was to 70 degrees.  There was no objective evidence of 
pain on motion.  X-ray images showed degenerative joint 
disease with no evidence of fracture, dislocation, 
destructive lesion or other abnormality.

The veteran underwent a VA examination of the knees in July 
1997.  The veteran reported consistent right knee soreness 
with flare-ups and infrequent giving way.  He also reported 
some left knee soreness.  He reported using a right knee 
brace.  He stated that he could walk 10 blocks without knee 
problems and that he also danced and golfed.  Physical 
examination revealed small effusion of the right knee with no 
redness, warmth, tenderness to palpation, discoloration or 
misalignment.  Flexion was to 45 degrees on the left and to 
40 degrees on the right.  The diagnosis was degenerative 
joint disease.

VA treatment records from 1999 and 2000 show that mild 
tenderness was noted over the cervical paraspinal muscles in 
March 1999, but that cervical spine range of motion was 
normal.  Mild tenderness and slight limitation to range of 
motion was noted in the veteran's right knee in September 
1999.  However, the cervical spine was not tender and 
demonstrated full range of motion.  Additionally, slight 
limitation of motion without tenderness was noted in the 
right knee in March 2000.  In March 2000 the cervical spine 
was once again not tender on examination and demonstrated no 
limitation to range of motion.

VA treatment records from 2001 and 2002 show that the 
veteran's cervical spine was not tender and demonstrated full 
range of motion.  The right knee was mildly tender with no 
swelling and full range of motion.

The veteran underwent a VA examination in December 2002.  The 
veteran complained of mild to moderate aching in both knees 
and no locking, giving way, fatigability or swelling.  He 
stated that he could walk 20 blocks with no problem.  He 
described the flare-ups of his knees as moderate and the 
examiner estimated a slight to moderate functional impairment 
after repetitive use.  On physical examination, there was no 
edema, effusion, instability or tenderness on palpation of 
the knees.  The right knee had 0-105 degrees range of motion 
with pain at the end of flexion and the left knee had 0-125 
degrees range of motion.  The cervical spine had full range 
of motion.  A separate VA examination in December 2002 noted 
that the veteran's cervical spine was asymptomatic with full 
range of motion and no pain on motion.

Private medical records from January 2004 noted full range of 
motion of both knees with no crepitus, no swelling and no 
erythema.

A VA examination report from August 2004 shows that the 
veteran complained of pain, weakness, stiffness, swelling, 
fatigue, lack of endurance and instability bilaterally in the 
knees, with the right being worse than the left.  The veteran 
did not use a cane or brace and denied dislocation or 
subluxation.  On physical examination, the veteran had normal 
ambulation without the use of any kind of mechanical aid.  
The right knee demonstrated no crepitus or tenderness.  The 
range of motion of the right knee was 10-110 degrees and the 
range of motion of the left knee was 5 to 110 degrees.  The 
examiner stated that there was no additional limitation of 
motion noted due to pain, fatigue, incoordination weakness or 
lack of endurance.

The veteran underwent a VA examination in October 2004.  He 
reported daily pain in the base of his neck but denied any 
flare-ups in the last 12 months.  Physical examination 
revealed normal curvature of the spine with full range of 
motion and pain only on extremes of lateral flexion and 
rotation.  The examiner stated that no additional limitations 
were noted with repetition of movement related to pain, 
fatigue, incoordination or lack of endurance.  A neurological 
examination revealed results that were entirely within normal 
limits.

Analysis

The present appeal involves the veteran's claim that the 
severity of his service-connected cervical spine and 
bilateral knee disabilities warrants a higher disability 
rating.  Disability ratings are determined by the application 
of the Schedule For Rating Disabilities, which assigns 
ratings based on the average impairment of earning capacity 
resulting from a service-connected disability.  38 U.S.C.A. § 
1155; 38 C.F.R. Part 4.  Where there is a question as to 
which of two ratings shall be applied, the higher rating will 
be assigned if the disability picture more nearly 
approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7.  

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the veteran's condition.  Schafrath v. 
Derwinski, 1 Vet.App. 589, 594 (1991).  However, where an 
increase in the level of a service-connected disability is at 
issue, the primary concern is the present level of 
disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).

In the present case, it should also be noted that when 
evaluating disabilities of the musculoskeletal system, 
38 C.F.R. § 4.40 allows for consideration of functional loss 
due to pain and weakness causing additional disability beyond 
that reflected on range of motion measurements.  DeLuca v. 
Brown, 8 Vet. App. 202 (1995).  Further, 38 C.F.R. § 4.45 
provides that consideration also be given to weakened 
movement, excess fatigability and incoordination.

The veteran's bilateral knee disabilities are currently rated 
under Diagnostic Codes 5003/5260.  The Board notes that 
Diagnostic Code 5003 states that degenerative arthritis 
established by x-ray findings will be rated on the basis of 
limitation of motion under the appropriate diagnostic code(s) 
for the specific joint or joints involved.  When, however, 
the limitation of motion of the specific joint or joints 
involved is noncompensable under the appropriate diagnostic 
codes, a rating of 10 percent is for application for each 
such major joint or group of minor joints affected by 
limitation of motion.  Limitation of motion must be 
objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.  In the 
absence of limitation of motion, x-ray evidence of 
involvement of 2 or more major joints or two or more minor 
joint groups, with occasional incapacitating exacerbations 
warrants a 20 percent evaluation.  X-ray evidence of 
involvement of 2 or more major joints or 2 or more minor 
joints warrants a 10 percent evaluation.  See 38 C.F.R. 
§ 4,71a, Diagnostic Code 5003.

For the knees, limitation of motion is rated under Diagnostic 
Codes 5260 for flexion and 5261 for extension.  Under 
Diagnostic Code 5260, flexion that is limited to 45 degrees 
warrants a 10 percent rating and flexion that is limited to 
30 degrees warrants a 20 percent rating.  Under Code 5261, 
extension that is limited to 10 degrees warrants a 10 percent 
rating and extension limited to 15 degrees warrants a 20 
percent rating.  38 C.F.R. § 4.71(a), Diagnostic Codes 5260, 
5261.  The Board notes that standard motion of a knee is from 
0 degrees extension to 140 degrees flexion.  38 C.F.R. 
§ 4.71, Plate II.

The Board also notes that a recent General Counsel Opinion, 
VAOPGCOREC 9-2004, states that separate ratings under 
Diagnostic Code 5260 and Diagnostic Code 5261 may be assigned 
for disability of the same joint.  Finally, the Board notes 
that separate ratings may be assigned for knee disability 
under Diagnostic Codes 5257 and 5003 where there is X-ray 
evidence of arthritis in addition to recurrent subluxation or 
lateral instability.  See generally VAOPGCPREC 23-97 and 
VAOPGCREC 9-98.  The opinions of the VA's General Counsel 
appear to require persuasive evidence that a claimant 
actually suffers from the symptomatology set forth in the 
different rating codes before separate ratings may be 
assigned.

Knees

After reviewing the totality of the evidence, the Board 
concludes that the criteria for a rating in excess of 10 
percent for right knee disability have not been met.  

The Board acknowledges the July 1997 VA examination which 
reported flexion limited to 45 degrees on the left and 40 
degrees on the right.  However, the Board assigns minimal 
probative value that that examination since those findings 
are grossly inconsistent with both private and VA medical 
records dated in 1996 and 1997 as well as private and VA 
medical records dated after July 1997.  Except for the July 
1997 VA examination report, all other medical records show 
that flexion was noted to be either normal or limited to no 
less than 105 degrees when pain is considered.  Likewise, 
left knee flexion has been routinely described either as 
normal or limited to no less than 110 degrees.  Applying the 
diagnostic criteria set forth in Code 5260, the Board finds 
that a compensable rating would not be warranted under that 
Code alone.  However, since there is evidence of arthritis 
and some limitation of motion (otherwise noncompensable) 
evidenced by pain, the RO correctly assigned a 10 percent 
rating under Code 5003.  However, there is no basis for a 
higher rating based on limitation of flexion of either knee. 

Likewise, the Board finds no basis for a rating in excess of 
10 percent for either knee when the provisions of Code 5261 
for limitation of extension are considered.  There is no 
evidence that there is limitation of extension of the left 
knee beyond 5 degrees, so a noncompensable rating is called 
for under this Code for the left knee.  With regard to the 
right knee, the August 2004 VA examination showed limitation 
of extension to 10 degrees which would warrant a 10 percent 
rating under Code 5261.  However, a 10 percent rating has 
already been assigned for right knee disability under Code 
5003, and the Board's reading of VAOPGCPREC 9-2004 is that 
that opinion only authorizes separate ratings for limitation 
of extension and limitation of flexion of the same knee when 
the evidence shows that compensable ratings are warranted 
under the criteria set forth in Codes 5260 and 5261.  In this 
case, the limitation of flexion of the right knee would be 
noncompensable under Code 5260.  It is only through the 
application of Code 5003 that the RO was able to assign a 10 
percent rating.  Under these circumstances, the Board finds 
that separate ratings for limitation of flexion and 
limitation of extension are not authorized.  

Looking to the possibility of separate ratings under Code 
5257, although the private medical records from July and 
August 1996 note one isolated incident of "some" laxity and 
some of the medical records from 1996 and 1997 noted that the 
veteran wore a knee brace, the vast majority of the medical 
reports do not note any recurrent laxity or subluxation.  
Specifically, the VA treatment records from 1995 and 1996 
note no subluxation or instability, the VA examination report 
from December 2002 found no instability of the knees on 
examination, and the August 2004 VA examination report shows 
that the veteran denied any subluxation.  Thus, the Board 
finds that the overwhelming weight of the evidence shows no 
recurrent subluxation or lateral instability to warrant a 
separate rating for either knee under Diagnostic Code 5257.

In reviewing the evidence, the Board finds that the separate 
10 percent rating (but no higher) for limitation of motion of 
each knee is warranted during the time period covered by this 
appeal.  

Cervical Spine

Prior to December 2002, the veteran's arthritis of the 
cervical spine was rated together with arthritis of the right 
and left knees with a 20 percent total rating assigned for 
these disabilities.  The RO subsequently separated the 
disabilities for rating purposes, assigning a 10 percent 
rating for each knee effective from December 2, 2002.  
However, the RO assigned a noncompensable rating for the 
cervical spine from that date.  In a November 2004 rating 
decision, the RO increased the cervical spine rating to 10 
percent, effective from October 15, 2004.  For reasons 
hereinafter set forth, the Board finds that a 10 percent 
rating should also have been assigned for cervical spine 
disability.  

The veteran's lumbar spine disability is currently rated by 
the RO under the Diagnostic Codes 5010 and 5243.  The Board 
notes that during the pendency of the veteran's appeal, VA 
promulgated new regulations for the evaluation of 
intervertebral disc syndrome, 38 C.F.R. § 4.71a, Code 5293, 
effective September 23, 2002.  See 67 Fed. Reg. 54,345 (Aug. 
22, 2002) (codified at 38 C.F.R. Part 4).  Later, VA 
promulgated new regulations for the evaluation of the 
remaining disabilities of the spine, effective September 26, 
2003.  See 68 Fed. Reg. 51,454 (Aug. 27, 2003) (to be 
codified at 38 C.F.R. pt. 4).  The amendments renumber the 
diagnostic codes and create a general rating formula for 
rating diseases and injuries of the spine, based largely on 
limitation or loss of motion, as well as other symptoms.

When amended regulations expressly state an effective date 
and do not include any provision for retroactive 
applicability, application of the revised regulations prior 
to the stated effective date is precluded.  38 U.S.C.A. § 
5110(g); DeSousa v. Gober, 10 Vet. App. 461, 467 (1997); 
VAOPGCPREC 3-2000.  Therefore, as each set of amendments 
discussed above has a specified effective date without 
provision for retroactive application, neither set of 
amendments may be applied prior to its effective date.  As of 
those effective dates, the Board must apply whichever version 
of the rating criteria is more favorable to the veteran.

Under the previous version of the rating criteria-

Under Code 5290, limitation of motion of the cervical spine 
is assigned a 10 percent rating for slight limitation of 
motion, a 20 percent rating for moderate limitation of 
motion, and a 30 percent rating for severe limitation of 
motion.
 
Under Code 5293, when disability from intervertebral disc 
syndrome is mild, a 10 percent rating is assigned.  When 
disability is moderate, with recurring attacks, a 20 percent 
evaluation is warranted.

Under Code 5295, a 10 percent rating is assigned for 
lumbosacral strain with characteristic pain on motion.  If 
there is lumbosacral strain with muscle spasm on extreme 
forward bending and unilateral loss of lateral spine motion 
in the standing position, a 20 percent evaluation is in 
order.

Under the amended version of the rating criteria-

Lumbosacral or cervical strain is Code 5237.  Degenerative 
arthritis of the spine is Code 5242.  Intervertebral disc 
syndrome is Code 5243.  

The general rating formula provides for the following 
disability ratings for diseases or injuries of the spine, 
with or without symptoms such as pain (whether or not it 
radiates), stiffness, or aching in the area of the spine 
affected by residuals of injury or disease.  It applies to 
Codes 5235 to 5243 unless the disability rated under Code 
5243 is evaluated under the Formula for Rating Intervertebral 
Disc Syndrome Based on Incapacitating Episodes.  

Under the general rating formula for diseases and injuries of 
the spine, ratings are assigned as follows:

20 percent - forward flexion of the thoracolumbar spine 
greater than 30 degrees by not greater than 60 degrees; or, 
forward flexion of the cervical spine greater than 15 degrees 
but not greater than 30 degrees; or, the combined range of 
motion of the thoracolumbar spine not greater than 120 
degrees; or, the combined range of motion of the cervical 
spine not greater than 170 degrees; or, muscle spasm or 
guarding severe enough to result in an abnormal gait or 
abnormal spinal contour such as scoliosis, reversed lordosis 
or abnormal kyphyosis;

Note (1) to the rating formula specifies that any associated 
objective neurologic abnormalities, including, but not 
limited to, bowel or bladder impairment, should be separately 
evaluated under an appropriate diagnostic code.

Note (2): (See also Plate V.) For VA compensation purposes, 
normal forward flexion of the cervical spine is zero to 45 
degrees, extension is zero to 45 degrees, left and right 
lateral flexion are zero to 45 degrees, and left and right 
lateral rotation are zero to 80 degrees.  Normal forward 
flexion of the thoracolumbar spine is zero 
to 90 degrees, extension is zero to 30 degrees, left and 
right lateral flexion are zero to 30 degrees, and left and 
right lateral rotation are zero to 30 degrees.  The combined 
range of motion refers to the sum of the range of forward 
flexion, extension, left and right lateral flexion, and left 
and right rotation.  The normal combined range of motion of 
the cervical spine is 340 degrees and of the thoracolumbar 
spine is 240 degrees.  The normal ranges of motion for each 
component of spinal motion provided in this note are the 
maximum that can be used 
for calculation of the combined range of motion. 

Note (3): In exceptional cases, an examiner may state that 
because of age, body habitus, neurologic disease, or other 
factors not the result of disease or injury of the spine, the 
range of motion of the spine in a particular individual 
should be considered normal for that individual, even though 
it does not conform to the normal range of motion stated in 
Note (2).  Provided that the examiner supplies an 
explanation, the examiner's assessment that the range of 
motion is normal for that 
individual will be accepted. 

Note (4): Round each range of motion measurement to the 
nearest five degrees. 

Note (5): For VA compensation purposes, unfavorable ankylosis 
is a condition in which the entire cervical spine, the entire 
thoracolumbar spine, or the entire spine is fixed in flexion 
or extension, and the ankylosis results in one or more of the 
following: difficulty walking because of a limited line of 
vision; restricted opening of the mouth and chewing; 
breathing limited to diaphragmatic respiration; 
gastrointestinal symptoms due to pressure of the costal 
margin on the abdomen; dyspnea or dysphagia; atlantoaxial or 
cervical subluxation or dislocation; or neurologic symptoms 
due to nerve root stretching.  Fixation of a spinal segment 
in neutral position (zero degrees) always represents 
favorable ankylosis.  

Note (6): Separately evaluate disability of the thoracolumbar 
and cervical spine segments, except when there is unfavorable 
ankylosis of both segments, which 
will be rated as a single disability. 

5235 Vertebral fracture or dislocation 
5236 Sacroiliac injury and weakness 
5237 Lumbosacral or cervical strain 
5238 Spinal stenosis 
5239 Spondylolisthesis or segmental instability 
5240 Ankylosing spondylitis 
5241 Spinal fusion 
5242 Degenerative arthritis of the spine (see also 
 diagnostic code 5003) 
5243 Intervertebral disc syndrome 

Intervertebral disc syndrome (preoperatively or 
postoperatively) may be evaluated either under the General 
Rating Formula for Diseases and Injuries of the Spine or 
under the Formula for Rating Intervertebral Disc Syndrome 
Based on 
Incapacitating Episodes, whichever method results in the 
higher evaluation when all disabilities are combined.  See 38 
C.F.R. § 4.25 (combined ratings table).   
 
The Formula for Rating Intervertebral Disc Syndrome Based on 
Incapacitating Episodes provides for a 10 percent disability 
rating for intervertebral disc syndrome with incapacitating 
episodes having a total duration of at least one week but 
less than 2 weeks during the past 12 months.  A 20 percent 
disability rating is awarded for disability with 
incapacitating episodes having a total duration of at least 2 
weeks but less than 4 weeks during the past 12 months.

The Board notes that at no point in time has the veteran been 
diagnosed with intervertebral disc syndrome.  Additionally, 
the medical evidence of record does not demonstrate any 
neurologic symptomatology associated with the veteran's 
cervical spine disability to suggest a diagnosis of 
intervertebral disc syndrome.  In fact, the October 2004 VA 
examination report notes entirely normal neurologic testing.  
Thus, former Diagnostic Code 5243 and current Diagnostic Code 
5293 are not for application.

The medical evidence of record shows that the veteran's 
cervical spine disability is manifested by neck pain.  VA 
treatment records from 1996 through 2002, as well as the 
December 2002 and October 2004 VA examination reports, show 
that the veteran's cervical spine had full range of motion.  
The VA examination in July 1997 showed forward flexion to 45 
degrees, backward extension to 40 degrees, left and right 
lateral flexion to 45 degrees, rotation to the left to 65 
degrees and rotation to the right to 70 degrees with no 
objective evidence of pain on motion.  

The Board believes that the July 1997 examination does show 
slight limitation of extension and rotation when the normal 
ranges of motion set forth in 38 C.F.R. § 4.71a, Plate V are 
considered.  That regulation shows normal extension is to 45 
degrees and normal rotation is to 80 degrees both left and 
right.  The Board therefore believes that a 10 percent rating 
under old Code 5290 for slight limitation of motion of the 
cervical spine is warranted.  However, it is readily clear 
that the criteria for a rating in excess of 10 percent under 
any applicable regulation have not been met at any time 
during the appeal.  

Conclusion

The Board recognizes the application of 38 C.F.R. §§ 4.40 and 
4.45, and DeLuca, supra.  However, higher compensation is not 
warranted under these provisions for any of the disabilities 
on appeal as the ranges of motions used for rating reflect 
consideration of pain.

The potential application of various provisions of Title 38 
of the Code of Federal Regulations have also been considered, 
but the record does not present such "an exceptional or 
unusual disability picture as to render impractical the 
application of the regular rating schedule standards."  
38 C.F.R. § 3.321(b)(1).  The Board finds that there has been 
no showing by the veteran that the service-connected 
disabilities have resulted in marked interference with 
employment or necessitated frequent periods of 
hospitalization.  Under these circumstances, the Board finds 
that the veteran has not demonstrated marked interference 
with employment so as to render impractical the application 
of the regular rating schedule standards.  In the absence of 
such factors, the Board finds that criteria for submission 
for assignment of an extraschedular rating pursuant to 
38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell v. Brown, 
9Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 
227 (1995).




ORDER

Entitlement to a separate 10 percent rating (but no higher) 
for arthritis of the right knee is warranted during the 
period covered by this appeal.  Entitlement to a separate 10 
percent rating (but no higher) for arthritis of the left knee 
is warranted during the period covered by this appeal.  
Entitlement to a separate 10 percent rating (but no higher) 
for arthritis of the cervical spine is warranted during the 
period covered by this appeal.  These separate ratings are 
warranted in place of (not in addition to) the 20 percent 
rating which had been assigned for the disabilities 
collectively.  To this extent, the appeal is granted, subject 
to applicable laws and regulations governing the award of VA 
benefits. 



	                        
____________________________________________
	ALAN S. PEEVY
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


